EXHIBIT 10.14


FOURTH AMENDMENT TO LOAN AGREEMENT AND REVOLVING NOTE

        This Fourth Amendment to Loan Agreement and Revolving Note is made and
entered into this 2nd day of December, 2003, by and between U.S. Bank National
Association, a national banking association, with an address of 141 North Main
Avenue, Post Office Box 5308, Sioux Falls, South Dakota 57117-5308 (“Lender”)
and Daktronics, Inc., a South Dakota corporation, with an address of 331 32nd
Avenue, Brookings, South Dakota 57006 (“Borrower”).

RECITALS:

    A.        Lender and Borrower entered into a Loan Agreement dated October
14, 1998, which Loan Agreement was amended by an Amendment to Loan Agreement
dated November 30, 1999, a subsequent Amendment to Loan Agreement dated December
8, 2000, and a Third Amendment to Loan Agreement dated June 20, 2002.

    B.        In accordance with the Loan Agreement, Lender is the holder of a
Revolving Note dated October 14, 1998 signed on behalf of Borrower. Pursuant to
the Amendment to Loan Agreement dated November 30, 1999, the loan amount is
$20,000,000.00 (the “Revolving Loan”).

    C.        Lender and Borrower mutually wish to extend the maturity date of
the Revolving Loan from October 1, 2004 to October 1, 2005.

        NOW, THEREFORE, for good and valuable consideration, the parties agree
as follows:

1.

The Loan Agreement and Revolving Note are hereby amended to provide that the
Revolving Loan Maturity Date is October 1, 2005.


2.

This Agreement shall not operate as a novation of the Note. Except as modified
herein, all of the terms and conditions of the Loan Agreement and Revolving
Note, including previous amendments thereto, shall remain in full force and
effect.


3.

Borrower acknowledges that the Loan Agreement, Revolving Note and related loan
documents are and shall remain the legal and binding obligation of Borrower,
free of any claim, defense or offset.


U.S.

BANK NATIONAL ASSOCIATION DAKTRONICS, INC.


By:    /s/ Carl Wynja     By:    /s/ James B. Morgan Carl Wynja,
Vice President    
    James B. Morgan,
Chief Executive Officer                By:    /s/ William R. Retterath  
     
    William R. Retterath
Chief Financial Officer

        

        

        

        

        

        

        

        

--------------------------------------------------------------------------------